      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Kelly R. Kapp,                                  No. CV-18-04565-PHX-SMB
10                 Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                   Defendant.
14
15
16         At issue is the denial of Plaintiff Kelly R. Kapp’s Application for Disability
17   Insurance Benefits by the Social Security Administration (SSA) under the Social Security
18   Act. Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review of that
19   denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 13, “Pl. Br.”) and
20   Defendant SSA Commissioner’s Response Brief (Doc. 14, “Def. Br.”). Plaintiff did not
21   file a Reply Brief. The Court has reviewed the briefs and Administrative Record (Doc. 9,
22   “R.”) and now affirms the Administrative Law Judge’s decision (R. at 17–37) as upheld by
23   the Appeals Council (R. at 1–3).
24   I.    BACKGROUND
25         Plaintiff filed an Application for Disability Insurance benefits on January 15, 2015,

26   for a period of disability beginning on September 1, 2014 (amended). (R. at 17.) Her claim

27   was denied initially on April 9, 2015, and upon reconsideration on August 24, 2015. (R. at

28   17.) Plaintiff appeared before the ALJ for a hearing regarding her claim on May 5, 2017,
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 2 of 13



 1   which the ALJ denied on October 23, 2017. (R. at 37, 51.) On October 11, 2018, the
 2   Appeals Council denied Plaintiff’s Request for Review and adopted the ALJ’s decision as
 3   the agency’s final decision. (R. at 1–3.)
 4          The Court has reviewed the medical evidence in its entirety and will discuss the
 5   pertinent medical evidence in addressing the issues raised by the parties. Upon considering
 6   the medical records and opinions, the ALJ evaluated Plaintiff’s disability based on the
 7   following severe impairments: degenerative disc disease of the cervical and lumbar spine,
 8   status/post anterior cruciate ligament (“ACL”) reconstruction, chondromalacia,
 9   fibromyalgia, Ehlers-Danlos Syndrome (“EDS”), autonomic nervous system disorder,
10   chronic pain syndrome, status/post left shoulder arthroscopy and labrum repair. (R. at 19.)
11          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
12   that Plaintiff was not disabled from the alleged disability onset-date through the date of the
13   decision. (R. at 36.) The ALJ found that Plaintiff “did not have an impairment or
14   combination of impairments that met or medically equaled the severity of one of the listed
15   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (R. at 28.) Next, the ALJ
16   calculated Plaintiff’s residual functional capacity (“RFC”):
17                 [Plaintiff] has the [RFC] to perform light work as defined in 20
                   CFR 404.1567(b) with the following exceptions: stand and
18                 walk for a total of three hours in an eight-hour workday;
                   occasionally climb ramps and stairs; never climb ladders,
19                 ropes, or scaffolding; occasionally balance, kneel, crouch, and
                   crawl; frequently stop; avoid concentrated exposure to extreme
20                 cold, extreme heat, wetness, vibration, fumes, odors, gases, and
                   poor ventilation; no exposure to hazards, such as moving
21                 machinery or unprotected heights; frequently, not constantly,
                   handle and finger.
22
23   (R. at 28.) Accordingly, the ALJ found that Plaintiff could perform past relevant work as
24   an administrative assistant. (R. at 34.)
25   II.    LEGAL STANDARD
26          In determining whether to reverse an ALJ’s decision, the district court reviews only
27   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
28   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability


                                                 -2-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 3 of 13



 1   determination only if it is not supported by substantial evidence or is based on legal error.
 2   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
 3   that a reasonable person might accept as adequate to support a conclusion considering the
 4   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 5   Court must consider the record as a whole and may not affirm simply by isolating a
 6   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 7   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 8   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 9   (9th Cir. 2002) (citations omitted).
10          To determine whether a claimant is disabled for purposes of the Act, the ALJ
11   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
12   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
13   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
14   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
15   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
16   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
17   step three, the ALJ considers whether the claimant’s impairment or combination of
18   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
19   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
20   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
21   whether the claimant is still capable of performing past relevant work. 20 C.F.R.
22   § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
23   determines whether the claimant can perform any other work in the national economy
24   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
25   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
26   III.   ANAYSIS
27          First, Plaintiff argues the ALJ erred in assigning little weight to the opinions of Dr.
28   David S. Saperstein and Dr. Jordan S. Ross and in assigning minimal weight to her physical


                                                  -3-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 4 of 13



 1   therapists (“PT”), massage therapist (“MT”), and the vocational expert (“VE”). (Pl. Br. at
 2   6–18.) Second, Plaintiff argues the ALJ erred in rejecting Plaintiff symptom testimony
 3   because the ALJ provided insufficient reasons for rejecting the testimony. (Pl. Br. at 23–
 4   26.)
 5          The Court finds the ALJ did not err in assigning weight to medical opinions and in
 6   rejecting Plaintiff’s symptom testimony. First, the ALJ explained that Drs. Saperstein and
 7   Ross’s medical opinions were contradictory which is why she afforded them little weight.
 8   (R. at 6–19.) Second, the ALJ provided germane reasons supported by substantial evidence
 9   in assigning minimal weight to PT Richard S. Randall, PT Larry A. Gruver, MT Alisha
10   Felten, and VE David A. Janus. PT Randall and PT Gruver found Plaintiff could not sit for
11   longer than 20 minutes, but in the same year, Plainitff traveled by airplane to California,
12   which the ALJ found was inconsistent. MT Felten provided an opinion unsupported by
13   documented notes and outside the scope of her expertise as a massage therapist. VE Janus
14   based his opinion on whether Plaintiff was disabled under the Arizona Revised Statutes
15   and Arizona State Retirement System, which have different standards than the Social
16   Security Act. Finally, the ALJ opined that Plaintiffs ADLs and the medical evidence do
17   not support Plaintiff’s symptom testimony. For the following reasons, the Court affirms.
18          A.     The ALJ did not err in evaluating the medical opinions.
19          Plaintiff argues the ALJ erred by rejecting the medical opinions of two treating
20   physicians, Drs. Saperstein and Ross. (Pl. Br. at 5.) While “[t]he ALJ must consider all
21   medical opinion evidence,” there is a hierarchy among the sources of medical opinions.
22   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Those who have treated a
23   claimant are treating physicians, those who examined but did not treat the claimant are
24   examining physicians, and those who neither examined nor treated the claimant are
25   nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “As a general
26   rule, more weight should be given to the opinion of a treating source than to the opinion of
27   doctors who did not treat the claimant.” Id. This is so because treating physicians have the
28   advantage of in-person interaction and typically a longer history of treatment than a


                                                -4-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 5 of 13



 1   claimant’s other doctors, and their “subjective judgments . . . are important, and properly
 2   play a part in their medical evaluations.” Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.
 3   1988).
 4            An ALJ “may only reject a treating or examining physician’s uncontradicted
 5   medical opinion based on ‘clear and convincing reasons.’” Carmickle v. Comm’r of Soc.
 6   Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d at 830–31). “Where such
 7   an opinion is contradicted, however, it may be rejected for specific and legitimate reasons
 8   that are supported by substantial evidence in the record.” Id. An ALJ meets this standard
 9   by “setting out a detailed and thorough summary of the facts and conflicting medical
10   evidence, stating his interpretation thereof, and making findings.” Magallanes v. Bowen,
11   881 F.2d 747, 751 (9th Cir. 1989).
12                  1.     The ALJ did not err in assigning little weight to Dr. Saperstein’s
                           medical opinions.
13
              Plaintiff argues the ALJ erred in giving little weight to Dr. Saperstein’s medical
14
     opinions. (Pl. Br. at 6–18.) The ALJ afforded “less than full weight” to the letters and
15
     medical source statements from Dr. Saperstein because they appeared to be narratives
16
     written to support Plaintiff’s application for long-term disability insurance through the
17
     state. (R. at 31–32, 639–44, 1393–97, 1793–99, 2113.)
18
              Plaintiff argues that the ALJ did not explain why she rejected Dr. Saperstein’s
19
     opinions, but the ALJ made clear in her opinion that Dr. Saperstein’s objective and clinical
20
     observations did not support the extreme limitations he described. (R. at 32; Pl. Br. at 8.)
21
     Specifically, the ALJ identified that Dr. Saperstein’s initial physical examination in May
22
     2014 was largely normal. (R. at 32, 693–96.) Dr. Saperstein noted in this examination that
23
     Plaintiff was in no acute distress, had no sensory deficits, and had normal muscle tone,
24
     bulk, strength, and gait (R. at 32, 695). At the next examination in May 2015, Dr.
25
     Saperstein’s nurse practitioner found Plaintiff was in no acute distress, had no
26
     abnormalities, had normal muscle tone and bulk, had full strength throughout, and had
27
     normal gait and hypermobility. (R. at 32, 1486–87.) In June 2015, Dr. Saperstein also
28
     examined Plaintiff’s knee because of Plaintiff’s concerns about complex regional pain

                                                 -5-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 6 of 13



 1   syndrome, but he found no warmth or temperature difference. (R. at 32, 1482–84.) In
 2   August 2015, Dr. Saperstein examined Plaintiff’s left shoulder and found it was normal.
 3   (R. at 32, 1820–22.) In August 2016, Dr. Saperstein observed significant tenderness to
 4   palpation. (R. at 32, 1877–80.) In November 2016, Dr. Saperstein observed Plaintiff had
 5   full strength and had normal coordination and gait. (R. at 32, 1870–72.) Because of these
 6   examination results, the ALJ found that Dr. Saperstein’s opinions were inconsistent with
 7   his records of Plaintiff’s limitations and symptoms. The inconsistencies the ALJ found
 8   between Dr. Saperstein’s medical examinations and his reports of Plaintiff’s symptoms and
 9   limitations are a specific and legitimate reason for giving little weight to Dr. Saperstein’s
10   opinion and are supported by substantial evidence.
11          Plaintiff contends that because her diseases are diagnosed based on self-reports, the
12   ALJ erred in finding Dr. Saperstein’s opinions should be given little weight because they
13   were largely based on Plaintiff’s self-reports. (Pl. Br. at 8–9.) Plaintiff’s opening brief
14   spends much time explaining that Plaintiff was actually diagnosed with EDS, complex
15   regional pain syndrome, and fibromyalgia but misses the issue here. The ALJ does not
16   refute that Plaintiff has these diseases, only that the diseases do not inhibit her from
17   working. Further, the ALJ makes clear that her reasoning behind rejecting Dr. Saperstein’s
18   opinions were inconsistencies between his medical examinations and his opinions of
19   Plaintiff’s degree of limitations. These inconsistencies are not a result of the nature of
20   Plaintiff’s diseases or their heavy reliance on self-reports for diagnoses and treatment. Had
21   Dr. Saperstein indicated in his medical examination reports more severe limitations based
22   on Plaintiff’s self-reports and his examination findings, perhaps these discrepancies would
23   not exist.
24          Plaintiff also argues the ALJ gave little weight to Dr. Saperstein’s opinions because
25   he incorrectly assessed Plaintiff’s mental limitations regarding her frequent interruption of
26   ability to maintain attention, concentration, persistence, and pace. (Pl. Br. at 17; R. at 26–
27   27, 643, 1396.) But the ALJ made clear that Dr. Saperstein’s opinions regarding Plaintiff’s
28   alleged mental limitations did not tie into any of his assessments to anxiety or depression


                                                 -6-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 7 of 13



 1   and that his treatment notes were “unpersuasive regarding the functional effect of potential
 2   anxiety or depression.” (R. at 28, 639–44, 1393–97, 1793–99, 2113.) This was a specific
 3   and legitimate reason to give little weight to Dr. Saperstein’s opinions.
 4          Finally, Plaintiff argues the ALJ erred in rejecting Dr. Saperstein’s opinion because
 5   Plaintiff changed her disability onset date from October 2013 to September 2014. (Pl. Br.
 6   at 17, R. at 32.) Plaintiff changed the disability onset date due to her receipt of
 7   unemployment benefits during that time period, and Dr. Saperstein, apparently, amended
 8   his opinion of the disability onset date to reflect Plaintiff’s change. (Pl. Br. at 17.) While
 9   the ALJ does mention Dr. Saperstein’s lack of explanation for changing the disability onset
10   date, it is clear from the ALJ’s analysis that she relied on the inconsistencies in Dr.
11   Saperstein’s medical opinions to make her decision to give little weight to Dr. Saperstein’s
12   medical opinions.
13                 2.     The ALJ did not err in giving little weight to Dr. Ross’s medical
                          opinions.
14
            Plaintiff argues the ALJ made many of the same mistakes with Dr. Ross’s opinions
15
     as she did with Dr. Saperstein’s opinions by determining that Dr. Ross’s opinions were
16
     based largely on Plaintiff’s self-reports. (Pl. Br. at 18–19.) Dr. Ross wrote a letter
17
     concluding that Plaintiff had severe limitations in her functional capacity, she could not
18
     work an occupation, she had difficulty maintain body position, and that she was unable to
19
     do repetitive tasks. (R. at 33, 2111–12, 2114–15.) However, the ALJ found that Dr. Ross’s
20
     records did not reveal any weakness. (R. at 33, 1586.) The ALJ also found that Dr. Ross’s
21
     letter detailing Plaintiff’s alleged severe limitations contradicted Dr. Ross’s previous
22
     medical findings. Additionally, the ALJ found that Dr. Ross encouraged Plaintiff to
23
     exercise and do aquatic therapy, which the ALJ found is contrary to the severe limitations
24
     Dr. Ross described in his letter. (R. at 33.) The ALJ provided substantial evidence in giving
25
     little weight to Dr. Ross’s opinions because the medical opinions were contradictory.
26
            Plaintiff also contends that the ALJ erroneously rejected Dr. Ross’s opinions
27
     regarding Plaintiff’s mental limitations because they were not directly tied to anxiety or
28
     depression. (R. at 28, Pl. Br. at 19.) Similar to the ALJ’s reasoning for giving little weight

                                                 -7-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 8 of 13



 1   to Dr. Saperstein’s opinions, the ALJ made clear that Dr. Ross’s opinions regarding
 2   Plaintiff’s alleged mental limitations did not tie into any of his assessments to anxiety or
 3   depression and that his treatment notes were “unpersuasive regarding the functional effect
 4   of potential anxiety or depression.” (R. at 28.) The Court finds the inconsistencies between
 5   Dr. Ross’s reports of Plaintiff’s symptoms and her alleged limitations were a specific and
 6   legitimate reason supported by substantial evidence for giving little weight to Dr. Ross’s
 7   opinion.
 8                  3.     The ALJ did not err in evaluating the opinions of PT Randall, PT
                           Gruver, MT Felten, and VE Janus.
 9
              The ALJ assigned minimal weight to the opinions of PT Randall, PT Gruver, MT
10
     Felten, and VE Janus because they all found Plaintiff could not sustain full time work for
11
     similar reasons to Drs. Saperstein and Ross. (R. at 33–34, 314–15, 335–37, 523–26, 2124,
12
     2134–42, 2184–94, 2195–96.) An ALJ must give germane reasons that have evidentiary
13
     support to reject lay witness testimony. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.
14
     2012).
15
              The ALJ assigned minimal weight to PT Randall and PT Gruver because they
16
     opined that Plaintiff was only able to sit for 20 minute intervals in the February 2015
17
     evaluation, but in May and September of 2015, Plaintiff took trips to California where she
18
     would have to sit longer than 20 minutes at a time. (R. at 33, 2184–94.) Thus the ALJ
19
     assigned minimal weight to their opinions that Plaintiff was unable to work for those
20
     reason. (R. at 33, 523–26, 2195–96.) Additionally, the ALJ found PT Gruver’s opinions
21
     too severe and unpersuasive. (R. at 33.) PT Gruver found Plaintiff could not stand, walk,
22
     or sit for longer than five minutes. (R. at 33, 2196.) The ALJ provided germane reasons
23
     supported by substantial evidence for rejecting the opinions of PT Randall and PT Gruver.
24
              The ALJ also found MT Felten’s March 2017 letter should be given little weight.
25
     (R. at 34.) In the letter, MT Felton opined that Plaintiff could not stand for long periods
26
     without pain, fatigue, and occasional dizziness. (R. at 34, 2124.) MT Felten also noted
27
     extreme limitations in Plaintiff’s left shoulder abduction and flexion and spasms with other
28
     muscles. (R. at 34, 2124.) The ALJ found this letter offered conclusory opinions that were

                                                -8-
      Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 9 of 13



 1   beyond the scope of MT Felton’s scope of practice and that they were not at all supported
 2   by treatment notes. (R. at 34.) The Court finds this was a germane reason supported by
 3   substantial evidence for giving little weight to MT Felten’s opinions.
 4          Finally, the ALJ gave minimal weight to VE Janus’s opinions. (R. at 34.) In October
 5   2014 and June 2015, VE Janus reviewed Dr. Saperstein’s report and found it described
 6   physical functioning that would meet the definition of disability defined under the Arizona
 7   Revised Statutes and Arizona State Retirement System. (R. at 34, 76F, 20E, 335-37, 2134-
 8   42.) The ALJ found the criteria set forth in these statutes is not necessarily consistent with
 9   the criteria set forth to establish disability under the Social Security Act. (R. at 34.) See 20
10   C.F.R. § 404.1504 (“Because a decision by any other governmental agency or a
11   nongovernmental entity about whether you are disabled . . . is based on its rules, it is not
12   binding on us and is not our decision about whether you are disabled . . . under our rules.”).
13   The ALJ provided germane reasons supported by substantial evidence for giving minimal
14   weight to VE Janus’s opinion.
15          B.     The ALJ did not err in rejecting Plaintiff’s symptom testimony.
16          Plaintiff contends the ALJ erred in rejecting her symptom testimony. (Pl. Br. at 23–
17   26.) An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
18   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
19   evaluates whether the claimant has presented objective medical evidence of an impairment
20   “which could reasonably be expected to produce the pain or symptoms alleged.”
21   Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v.
22   Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)).
23   Second, absent evidence of malingering, an ALJ may only discount a claimant’s allegations
24   for reasons that are “specific, clear and convincing” and supported by substantial evidence.
25   Molina, 674 F.3d at 1112.
26          “[T]he ALJ must specifically identify the testimony she or he finds not to be credible
27   and must explain what evidence undermines the testimony.” Holohan v. Massanari, 246
28   F.3d 1195, 1208 (9th Cir. 2001). General findings are insufficient. Id. “Although the ALJ’s


                                                  -9-
     Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 10 of 13



 1   analysis need not be extensive, the ALJ must provide some reasoning in order for [the
 2   Court] to meaningfully determine whether the ALJ’s conclusions were supported by
 3   substantial evidence.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th
 4   Cir. 2014). “[T]he ALJ may consider inconsistencies either in the claimant’s testimony or
 5   between the testimony and the claimant’s conduct.” Molina, 674 F.3d at 1112. For
 6   instance, the ALJ may consider “‘whether the claimant engages in daily activities
 7   inconsistent with the alleged symptoms.’” Id. (quoting Lingenfelter, 504 F.3d at 1040).
 8   “Even where those activities suggest some difficulty functioning, they may be grounds for
 9   discrediting the claimant’s testimony to the extent that they contradict claims of a totally
10   debilitating impairment,” id. at 1113, or where they suggest that “later claims about the
11   severity of [the] limitations were exaggerated,” Valentine v. Astrue, 574 F.3d 685, 694 (9th
12   Cir. 2009). Additionally, the ALJ may consider “whether the claimant takes medication or
13   undergoes other treatment for the symptoms.” Lingenfelter, 504 F.3d at 1040; see 20
14   C.F.R. § 404.1529(c)(3). “Impairments that can be controlled effectively with medication
15   are not disabling.” Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.
16   2006). Finally, “[a]lthough [a] lack of medical evidence cannot form the sole basis for
17   discounting pain [or symptom] testimony, it is a factor that the ALJ can consider in his
18   credibility analysis.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).
19          Here, the ALJ found “that [Plaintiff’s] medically determinable impairments could
20   reasonably be expected to cause the alleged symptoms. However, [Plaintiff] and her
21   husband’s, father’s, and friends’ statements concerning the intensity, persistence, and
22   limiting effects of these symptoms are not entirely consistent with the medical evidence
23   and other evidence in the record for the reasons explained in this decision.” (R. at 29.) The
24   ALJ provided “specific, clear and convincing” reasons supported by substantial evidence
25   in rejecting Plaintiff’s symptom testimony based on Plaintiff’s activities of daily living
26   (“ADLs”) and the objective medical evidence. See Molina, 674 F.3d at 1112.
27          First, the ALJ did not err in rejecting Plaintiff’s symptom testimony based on
28   Plaintiff’s ADLs. Plaintiff argues the ALJ omitted substantial evidence of daily limitations,


                                                - 10 -
     Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 11 of 13



 1   but the ALJ’s opinion considers Plaintiff’s daily limitations. (R. at 28–29; Pl. Br. at 25.)
 2   The ALJ goes into detail describing Plaintiff’s allegations of her symptoms. (R. at 19–21.)
 3   The ALJ explains that Plaintiff reported she has difficulties, walking, sitting, lifting, and
 4   carrying. (R. at 20.) The ALJ notes Plaintiff described issues with chronic pain, muscles
 5   spams, and constant joint pain in her beck, ribs, mid back, low back, hips, knees, left ankle,
 6   and wrists. (R. at 20.) The ALJ notes Plaintiff’s history with colonic or bowel spasms
 7   causing constipation, reflux, and heartburn, as well as her lightheadedness due to her
 8   body’s inability to regulate her heart rate or blood pressure. (R. at 20.) The ALJ also
 9   included that Plaintiff estimated she would be able to sit for 15 to 20 minutes as one time
10   for a total or two hours in an eight-hour workday, stand 10 minutes at one time for a total
11   of one hour, walk for 10 minutes at one time for a total of one hour, and lift five to eight
12   pounds at one time. (R. at 20, 30.) Regardless, Plaintiff was still able to pursue activities
13   that were not consistent with the limitations she alleged. For example, Plaintiff said she
14   could drive a car and completed one to two activities per day. (R. at 20, 27, 1502.)
15   Defendant also points out that after Plaintiff stopped working, she got married, adopted a
16   puppy, and joined a support group. (R. at 27, 30, 1753, 1760, 1763.) Plaintiff was also able
17   to sit on an airplane long enough to fly to California twice in 2015 for vacation, which the
18   ALJ noted called into question Plaintiff’s claim that she could not sit for more than a few
19   minutes at a time. (R. at 31, 1753.) Plaintiff also attended physical therapy and took part in
20   aquatic therapy indicating her ability to move and exercise. (R. at 30, 2240, 2242.) Plaintiff
21   also noted that Dr. Saperstein said Plaintiff could not live independently, but as explained
22   previously, the ALJ appropriately gave little weight to Dr. Saperstein’s opinion. (R. at
23   1796; Pl. Br. at 25.) The ALJ appropriately focused on the discrepancies between
24   Plaintiff’s allegations and her ADLs.
25          Second, the ALJ thoroughly explained how Plaintiff’s medical evidence did not
26   support her symptom allegations. The ALJ explained that Plaintiff’s examinations from
27   her providers did not reveal significant deficits in line with Plaintiff’s reports of her
28   functional limitations. (R. at 30.) The ALJ explained that Plaintiff’s medical examinations


                                                 - 11 -
     Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 12 of 13



 1   largely revealed normal findings and occasionally reflected tenderness to palpation and
 2   joint hyperextensibility. (R. at 30.) The ALJ acknowledged that diagnostic testing revealed
 3   mild degeneration, which in combination with Plaintiff’s EDS, resulted in some limitations
 4   caused by tenderness at various parts of her body, but explained that despite this, Plaintiff
 5   had a lack of neurological or significant musculoskeletal deficits over many examinations.
 6   (R. at 30, 693–96, 750, 1487, 1945, 1959, 2133.) Plaintiff also had similarly normal
 7   examinations from her knee specialist Dr. Chhabra, pain specialist Dr. Zakas, neurologist
 8   Dr. Kapoor, spinal specialist Dr. Crandall, and orthopedic surgeon Dr. Burgess. (R. at 30,
 9   722–23, 749–51, 754–55, 1933–34.) In addition to the normal findings from Plaintiff’s
10   doctors, the ALJ found that Plaintiff’s symptoms were managed with conservative
11   treatment including physical therapy and exercise. (R. at 31, 722–841, 1505, 1507, 1577–
12   79.)
13          Plaintiff specifically argues that the ALJ erred in finding Plaintiff did not need an
14   assistive device. (Pl. Br. at 24.) Plaintiff explains she was prescribed or recommended by
15   treating sources that she needed an assistive device including knee braces, a back brace,
16   wrist braces, an SI belt, and a power scooter. (R. at 495, 746, 1371, 1578, 1777, 1814,
17   1934, 1939; Pl. Br. at 24.) The ALJ found, however, that Plaintiff’s primary care physician
18   submitted a request for a scooter at Plaintiff’s request, and the scooter was denied by
19   insurance twice. (R. at 30, 85.) The ALJ also points out the record indicates none of
20   Plaintiff’s doctors prescribed her use of a wheelchair or that they thought it was needed.
21   (R. at 30.) Though Plaintiff was recommended by treating sources that she wears braces
22   for her knees or wrists are various times, Plaintiff was never prescribed a power scooter,
23   thus the ALJ did not err in finding Plaintiff did not need one.
24          Additionally, Plaintiff argues the ALJ erred in finding that Plaintiff’s symptoms
25   were managed with conservative treatment because this is not a valid reason for diseases
26   with no cure. (R. at 31; Pl. Br. at 26.) Defendant correctly points out that even if Plaintiff’s
27   diagnosed conditions do not have a cure, “it does not follow that the nature of treatment is
28   irrelevant.” (Def. Br. at 10.) Defendant explains that “[u]nder Plaintiff’s theory, course of


                                                  - 12 -
     Case 2:18-cv-04565-SMB Document 15 Filed 01/13/21 Page 13 of 13



 1   treatment for any congenital, genetic, or autoimmune disorder would be irrelevant to the
 2   consistency analysis, and that argument has no support in the regulations. The question is
 3   not whether Plaintiff has specific diagnoses, but the extent to which her impairments result
 4   in functional limitations.” (Def. Br. at 10.) The Court agrees. Plaintiff is incorrect in
 5   arguing that because her diseases are not curable, that the ALJ’s finding well-managed
 6   conservative treatment is not a valid reason for discounting her symptom testimony. Even
 7   more, the ALJ noted that Plaintiff often adjusted, never took, or stopped taking her
 8   prescribed medications on her own. (R. at 21, 25–26, 1482, 1761, 1811, 1874–80, 2127–
 9   29.) The ALJ provided specific, clear, and convincing reasons supported by substantial
10   evidence in rejecting Plaintiff’s symptom testimony including contradictions with
11   Plaintiff’s ADLs and symptoms, contradictions with medical evidence, and Plaintiff’s
12   noncompliance with treatment, as well as her well-managed conservative treatment.
13   IV.    CONCLUSION
14          Substantial evidence supports the ALJ’s nondisability determination. The ALJ
15   provided sufficient reasons supported by substantial evidence in considering the medical
16   opinions and in rejecting Plaintiff’s symptom testimony.
17          IT IS THEREFORE ORDERED affirming the October 23, 2017 decision of the
18   Administrative Law Judge (R. at 17–37), as upheld by the Appeals Council on October 11,
19   2018 (R. at 1–3).
20          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
21   consistent with this Order and close this case.
22          Dated this 13th day of January, 2021.
23
24
25
26
27
28


                                                - 13 -
